UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1468



NORMAN L. STRADER,

                                            Plaintiff - Appellant,

          versus


DANIEL R. MCLEOD, JR.; MCNAIR LAW FIRM; JOHN
W. HARTE; GEORGE CANTELOU, JR.,

                                           Defendants - Appellees.



                            No. 99-1518



NORMAN L. STRADER,

                                             Plaintiff - Appellee,

          versus


GEORGE CANTELOU, JR.,

                                            Defendant - Appellant,

          and


DANIEL R. MCLEOD, JR.; MCNAIR LAW FIRM; JOHN
W. HARTE,

                                                       Defendants.
Appeals from the United States District Court for the District of
South Carolina, at Aiken.    Solomon Blatt, Jr., Senior District
Judge. (CA-98-1102-8-BD)


Submitted:   September 9, 1999       Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman L. Strader, Appellant Pro Se.       Robert Buford Wallace,
WALLACE & TINKER, Charleston, South Carolina; Wilburn Brewer, Jr.,
NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina;
Frederick Albert Gertz, GERTZ & MOORE, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Norman L. Strader appeals the district court’s order granting

summary judgment to Defendants in Strader’s 42 U.S.C.A. § 1983

(West Supp. 1999) action.   George Cantelou, Jr., cross appeals the

denial of his counterclaim based on Fed. R. Civ. P. 11 and the

South Carolina Frivolous Proceeding Sanctions Act.     We have re-

viewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Strader v. McLeod, No. CA-98-1102-8-BD (D.S.C. Mar. 26,

1999).   We deny Strader’s motions to dismiss Appellees’ brief and

for summary judgment.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  3